EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sangwon Stephen Kim on 8/24/2022.

The application has been amended as follows: 
1. (Currently Amended) A deep learning method in which hexadecimal image conversion and incremental learning for web traffic learning are applied, the deep learning method comprising: 
converting, by at least one deep learning machine of a plurality of deep learning machines, a web traffic into an image by using a hexadecimal, wherein the converting is capable of being applied to different alphabets
analyzing, by three or more of the plurality of deep learning machines, the image; and
processing the web traffic based on the analyzing, 
wherein converting the web traffic into the image further comprises 
in response to detection of the web traffic being received from one or more user terminals, encoding a character string of the web traffic with UTF-8 hexadecimal for recognizing various types of character strings, wherein the web traffic may be in any of a plurality of different alphabets, and 
converting the encoded character string into an image representing the web traffic and deep learning the image, and 
wherein analyzing the image further comprises 
determining a weight for each of a first, second, and third deep learning machine of a plurality of deep learning machines for improving accuracy of deep learning associated with web traffic by using an incremental learning using the determined weight, wherein the weights are determined by:
acquiring a plurality of weeks of data corresponding to previously received web traffic, wherein the previously received web traffic was converted into corresponding images by using hexadecimal, the previously received web traffic being capable of being represented in the plurality of different alphabets;
learning first to third week data of the plurality of weeks of data by the  plurality of 
learning second to fourth week data of the plurality of weeks of data by the  of the plurality of deep learning machines different from the first deep learning machine, [[and ]]
learning third to fifth week data of the plurality of weeks of data by the  of the plurality of deep learning machines different from the first deep learning machine and the second deep learning machine to thereby overlap the data to be learned by the first, second and third deep learning machines, 
testing the first, second and third deep learning machines by using the fifth week data, the fifth week data having already having been manually determined, and 

analyzing the web traffic by each of the three or more of the plurality of deep learning machines using the image based on the determined weights.

2. (Currently Amended) The deep learning method according to claim 1, wherein the processing further comprises  based on the analyzing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the instant claim provides details of how the conversion to hexadecimal occurs (where the conversion is capable of being applied to different languages (e.g. Korean and English), though the instant claim only actually requires that one language is used), then converting the hexadecimal to an image, with the learning applied to the image.  Further, the instant claim provides details of the training of the machines using different weeks of prior data, then applying weights determined for the machines to analyze the web traffic.  The prior art of record, as applied in the Office Action mailed 5/23/2022 fails to fairly teach or suggest each and every detail of the instant claim, as presented in the attached amendment, in view of the claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444